FILED
                            NOT FOR PUBLICATION                               JUL 26 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10287

               Plaintiff - Appellee,              D.C. No. 4:09-cr-00395-CKJ

  v.
                                                  MEMORANDUM *
ELOY GUTIERREZ-BARBA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Eloy Gutierrez-Barba appeals from his guilty-plea conviction and 43-month

sentence for attempted illegal re-entry after deportation, in violation of 8 U.S.C.

§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gutierrez-Barba’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. We construe Gutierrez-Barba’s

letter, dated January 6, 2010, as a pro se supplemental brief. No answering brief

has been filed.

      Gutierrez-Barba’s motion for appointment of counsel and “Petition for Order

Directing Attorney of Record to Surrender Defense Files” and the government’s

motion for summary affirmance are denied.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10287